Exhibit 10.1

LOGO [g127468g90x93.jpg]

1998 STOCK INCENTIVE PLAN

As amended and restated by the Board of Directors through September 28, 2010

and approved by the Company’s shareholders on December 8, 2010

1. Purpose of Plan.

The purpose of this 1998 Stock Incentive Plan (the “Plan”) is to further the
interests of Magellan Petroleum Corporation, a Delaware corporation, (the
“Company”), and its subsidiaries or affiliates, by providing eligible
individuals (as designated in Section 4 below) incentive awards that will cause
those eligible individuals to continue their affiliation with the Company and
its subsidiaries or affiliates and to give them a greater interest in the
success of the Company. The Plan permits the granting of the following types of
awards (“Awards”), according to the Section of the Plan listed here:

 

Section 5      Stock Options (“Options”) Section 6      Stock Appreciation
Rights (“SARs”) Section 8      Restricted Stock Awards Section 9      Annual
Stock Awards to Non-Employee Directors Section 10      Performance Awards

The various types of Awards that may be provided under the Plan are designed to
enable the Company to respond to changes in compensation practices, tax laws,
accounting regulations and the size and diversity of its business.

2. Stock Subject to Plan.

There shall be reserved for issuance or transfer upon the exercise of all Awards
to be granted from time to time under the Plan an aggregate of Seven Million,
Two Hundred and Five Thousand (7,205,000) shares of the Company’s common stock,
one cent par value (the “Stock”), representing an increase of Two Million
(2,000,000) shares from the amount previously authorized by the shareholders of
the Company, which shares may be in whole or in part authorized and unissued
shares of stock or issued shares of stock which shall have been reacquired by
the Company, as the Board of Directors shall from time to time determine. For
the purposes of this Section 2, a share of Stock shall be deemed issued or
transferred upon the exercise of any SAR. If any Award granted under the Plan
shall expire, be surrendered to the



--------------------------------------------------------------------------------

Company or terminate for any reason without having been exercised in full, the
shares of Stock subject thereto that have not been issued or transferred or
deemed issued or transferred shall again be available for the purposes of the
Plan.

3. Administration.

(a) The Plan shall be administered by a committee (the “Committee”) of not less
than two (2) members of the Board of Directors of the Company (the “Board”),
appointed by the Board, each member of which, at the time he or she takes any
action with respect to an Award under the Plan, shall be a “Non-Employee
Director”, as defined in Rule 16b-3 under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), an “independent director” under the listing
standards of the Nasdaq Stock Market, Inc. and an “outside director”, as defined
in Treasury Regulations Section 1.162-27(e)(3), or any successor rules or
regulation of each of the foregoing. Vacancies occurring in membership of the
Committee shall be filled by the Board.

(b) Meetings. The Committee shall keep minutes of its meetings. The Committee
shall select one of its members as its chairman and shall hold its meetings at
such times and places as it may determine. The Committee shall establish such
rules and regulations for the conduct of its business as it shall deem advisable
and may act without meeting by unanimous written consent. One or more members of
the Committee may participate in a meeting of the Committee by means of
conference telephone or similar communications equipment provided all persons
participating in the meeting can hear one another. A majority of the entire
Committee shall constitute a quorum, and the acts of a majority of the members
present at or so participating in any meeting at which a quorum is constituted
shall be the acts of the Committee.

(c) Powers of the Committee. Subject to the provisions of the Plan, the
Committee shall have the authority, in its sole discretion:

(i) to determine eligible individuals to whom Awards shall be granted from time
to time, the number of Options, SARs or shares of Stock to be covered by each
Award and the date upon which such Awards shall be granted (the “Grant Date”);

(ii) to determine, from time to time, the fair market value of the Stock;

(iii) to determine, and to set forth in Award agreements, the terms and
conditions of all Awards, including any applicable exercise or purchase price,
the installments and conditions under which an Award shall become vested (which
may be based on performance), terminated, expired, cancelled, or replaced, and
the circumstances for vesting acceleration or waiver of forfeiture restrictions,
and other restrictions and limitations;

(iv) to approve the forms of Award agreements and all other documents, notices
and certificates in connection therewith which need not be identical either as
to type of Award or among eligible individuals;

 

-2-



--------------------------------------------------------------------------------

(v) to construe and interpret the terms of the Plan and any Award agreement, to
determine the meaning of their terms, and to prescribe, amend, and rescind rules
and procedures relating to the Plan and its administration;

(vi) in order to fulfill the purposes of the Plan and without amending the Plan,
modify, cancel, or waive the Company’s rights with respect to any Awards, to
adjust or to modify Award agreements for changes in any Applicable Laws (as
hereinafter defined) or regulation applicable thereto, and to recognize
differences in foreign law, tax policies, or customs; and

(vii) to make all other interpretations and to take all other actions that the
Committee may consider necessary or advisable to administer the Plan or to
effectuate its purposes.

(d) Absent any other provision by the Board, the power and responsibilities of
the Committee shall be vested and assumed by the Board acting as a committee of
the whole.

4. Eligibility.

Awards under the Plan may be granted to the employees, directors, officers of,
and consultants and consulting firms to (i) the Company, (ii) subsidiary
corporations of the Company from time to time (a “Subsidiary or “Subsidiaries”),
(iii) any business entity in which the Company shall from time to time have a
substantial interest (“Affiliate”), who, in the sole opinion of the Committee
are, from time to time, responsible for the management and/or growth of all or
part of the business of the Company. In determining the persons to whom Awards
shall be granted and the number of shares to be covered by each Award, the
Committee may take into account the nature of the services rendered by such
persons, their present and potential contribution to the Company’s success, and
such other factors as the Committee in its sole discretion shall deem relevant.
The eligible individual holding one or more Awards or the Stock issuable or
issued upon exercise or vesting of such Awards under the Plan shall hereinafter
be referred to individually as a “Participant” and collectively as
“Participants.”

5. Stock Options.

(a) Grant of Options. The Committee shall have absolute authority in its
discretion, but subject to the express provisions of the Plan, to determine
(i) the person to whom Options shall be granted (the “Optionee”), (ii) the time
or times at which Options shall be granted, (iii) the number of shares of Stock
to be subject to each Option, and (iv) the time or times at which an Option can
be exercised and whether in whole or in installments.

(b) Option Agreements. The Committee shall have absolute authority in its
discretion to determine the terms and provisions (and amendments thereof) of the
respective Option Awards (which need not be identical), including such terms and
provisions (and amendments) as shall be required in the judgment of the
Committee to conform to any change in any law or regulation applicable thereto.
The Committee’s determination on the foregoing matters shall be conclusive. All
Options granted pursuant to the Plan shall be evidenced by an award agreement
between the Company and the Optionee, in such form or forms as the

 

-3-



--------------------------------------------------------------------------------

Committee shall from time to time determine. Option Agreements covering Options
granted from time to time or at the same time need not contain similar
provisions; provided, however, that all such Option Agreements shall comply with
all terms of the Plan. The terms and conditions of any and all SARs granted at
the same time as an Option shall be included in the Option Agreement and shall
comply with the terms of Section 6 below. Terms and provisions of Agreements
evidencing SARs granted alone or following the grant of an Option shall comply
with Section 6(b) below.

(c) Option Prices. The purchase price of each share of Stock subject to an
Option granted hereunder shall be determined by the Committee but may not be
less than the fair market value of the Stock on the Grant Date. The fair market
value of the Stock on any given date shall be the closing price of the Stock on
the Nasdaq Stock Market, Inc. (or the principal exchange on which the Stock is
traded) on the date immediately prior to such grant, or, if no sales of the
Stock occurred on that day, then the most recent day for which sales were
reported.

(d) Term and Exercise of Options.

(i) The Committee shall have authority in its discretion to prescribe in any
Option Agreement that the Option may be exercised in different installments
during the term of the Option. Unless otherwise determined by the Committee or
in the Option Agreement, each Option granted under the Plan shall be exercisable
with respect to not more than one-third ( 1/3) of such shares of Stock subject
thereto after the expiration of one (1) year following the Grant Date, and shall
be exercisable as to an additional one-third ( 1/3) of such shares of Stock
after the expiration of each of the succeeding two (2) years, on a cumulative
basis, so that such Option, or any unexercised portion thereof, shall be fully
exercisable after a period of three (3) years following the Grant Date. An
Option that is exercisable under the Plan may be exercised by delivery to the
Company (on any business day, at its principal office, addressed to the
attention of the Committee) of a written notice of exercise, which notice shall
specify the number of shares of Stock with respect to which the Option is being
exercised. The purchase price of the shares of Stock to be acquired shall be
paid in full in cash upon the exercise of the Option, except as provided in
subsection (ii) below. The Company shall not be required to deliver certificates
for such shares of Stock until payment has been made in accordance with the
terms of this Section and such other conditions to the valid and lawful issuance
of the shares of Stock as may exist from time to time shall have been fully
satisfied.

(ii) Payment in full need not accompany the exercise of Options provided that
the Stock certificate or certificates for the shares of Stock for which the
Option is exercised be delivered to a licensed broker acceptable to the Company
as the agent for the individual exercising the Option and, at all time such
Stock certificate or certificates are delivered, the broker tenders to the
Company an amount in cash (or cash equivalents acceptable to the Company) equal
to the exercise price for the shares of Stock purchased pursuant to the exercise
of the Option plus the amount (if any) of federal or other taxes which the
Company may, in its judgment, be required to withhold with respect to the
exercise of an Option. The Committee shall have the authority, but not the
obligation, to establish at its discretion and in accordance with all applicable
laws and the terms of this Plan, procedures by which an Optionee may exercise an
Option in accordance with this subsection 5(d)(ii) absent the requirement that
the Optionee deliver such certificates to a licensed broker, provided, that the
Optionee deliver such certificates directly to the Company.

 

-4-



--------------------------------------------------------------------------------

(iii) The term of each Option shall be for such period as the Committee shall
determine, but not more than ten (10) years from the Grant Date thereof, or such
shorter period as described in Section 7 hereof (the “Option Term”).

(iv) As to employees, except as provided in Section 7 hereof, an Option granted
to an employee of the Company or one of its Subsidiaries or Affiliates may not
be exercised unless the holder thereof is at the time of such exercise (and has
been continuously since the Grant Date) an employee of the Company or one of its
then-Subsidiaries or a then-Affiliate.

(v) An Optionee shall not have any of the rights of a stockholder with respect
to the shares of Stock subject to Option until such shares shall be issued or
transferred to him or her upon exercise of his or her Option.

(vi) The exercise of any Option by a U.S. citizen or resident may be contingent
upon receipt of a representation that at the time of such exercise it is the
Optionee’s present intention to acquire the shares of Stock being purchased for
investment.

(vii) The certificate(s) representing shares of Stock issued upon exercise of
any Option may contain a legend restricting the transfer thereof.

6. Stock Appreciation Rights.

(a) Grant of SARs. The Committee shall have absolute authority in its
discretion, but subject to the express provisions of the Plan, to determine
(i) the person to whom SARs shall be granted, (ii) the time or times at which
SARs shall be granted, (iii) the number of shares to be subject to each SAR, and
(iv) the time or times at which a SAR can be exercised and whether in whole or
in installments. In the discretion of the Committee, a SAR may be granted alone;
simultaneously with the grant of an Option under the Plan and in conjunction
therewith or in the alternative thereto; or subsequent to the grant of an Option
under the Plan and in conjunction therewith or in the alternative thereto.

(b) SAR Agreements. The Committee shall have absolute authority in its
discretion to determine the terms and provisions (and amendments thereof) of the
respective SAR Awards (which need not be identical), including such terms and
provisions (and amendments) as shall be required in the judgment of the
Committee to conform to any change in any law or regulation applicable thereto.
The Committee’s determination on the foregoing matters shall be conclusive. All
SARs granted independently of or following Options granted pursuant to the Plan
shall be evidenced by a SAR award agreement between the Company and the SAR
holder, in such form or forms as the Committee shall from time to time
determine. Such Agreements concerning the grant of SARs granted from time to
time or at the same time need not contain similar provisions; provided, however,
that all such Agreements shall comply with all terms of the Plan.

 

-5-



--------------------------------------------------------------------------------

(c) SAR Prices.

(i) The exercise price of each SAR granted alone shall be determined by the
Committee but may not be less than the fair market value of one share of the
Stock on the Grant Date. The fair market value of the Stock on any given date
shall be the closing price of the Stock on the Nasdaq Stock Market, Inc. (or the
principal exchange on which the Stock is traded) on the date immediately prior
to such grant, or, if no sales of the Stock occurred on that day, then the most
recent day for which sales were reported.

(ii) A SAR granted simultaneously with or subsequent to the grant of an Option
and in conjunction therewith or in the alternative thereto shall have the same
exercise price as the related Option, shall be transferable only upon the same
terms and conditions as the related Option, and shall be exercisable only to the
same extent as the related Option; provided, however, that a SAR, by its terms,
shall be exercisable only when the fair market value of the shares of Stock
subject to the SAR and related Option exceeds the exercise price thereof.

(d) Term and Exercise of SARs.

(i) The Committee shall have authority in its discretion to prescribe in any SAR
Agreement that the SAR may be exercised in different installments during the
term of the SAR. Unless otherwise determined by the Committee or in the SAR
Agreement, each SAR granted under the Plan shall be exercisable with respect to
not more than one-third ( 1/3) of such shares of Stock subject thereto after the
expiration of one (1) year following the Grant Date, and shall be exercisable as
to an additional one-third ( 1/3) of such shares of Stock after the expiration
of each of the succeeding two (2) years, on a cumulative basis, so that such
SAR, or any unexercised portion thereof, shall be fully exercisable after a
period of three (3) years following the Grant Date. A SAR shall entitle the
Participant upon exercise thereof to receive from the Company, upon a written
request filed with the Committee (the “Request”), a number of shares of Stock
(with or without restrictions as to substantial risk of forfeiture and
transferability, as determined by the Committee, in its sole discretion), an
amount in cash, or any combination of shares of Stock and cash, as specified in
the Request (but subject to the approval of the Committee, in its sole
discretion, at any time up to and including the time of payment, as to the
making of any cash payment), having an aggregate fair market value equal to the
product of (A) the excess of the fair market value, on the day of such Request,
of one (1) share over the exercise price per share specified in such SAR or its
related Option, multiplied by (B) the number of shares for which such SAR shall
be exercised.

(ii) Any election by a holder of a SAR to receive cash in full or partial
settlement of such SAR, and any exercise of such SAR for cash, may be made only
by a Request filed with the Committee during the period beginning on the third
(3rd) business day following the date of release by the Company of its quarterly
or annual financial results of and ending on the twelfth (12th) business day
following such date. Within thirty (30) days of the receipt by the Company of a
Request to receive cash in full or partial settlement of a right or to exercise
such SAR for cash, the Committee shall, in its sole discretion, either consent
to or disapprove, in whole or in part, such Request. A Request to receive cash
in full or partial settlement of a SAR or to exercise a SAR for cash may provide
that, in the event the Committee shall disapprove such Request, such Request
shall be deemed to be an exercise of such SAR for shares of Stock.

 

-6-



--------------------------------------------------------------------------------

(iii) A holder of a SAR shall not be entitled to request or receive cash in full
or partial payment of such SAR during the first six (6) months of its term;
provided, however, that such prohibition shall not apply if the holder of such
SAR is not subject to the reporting requirements of Section 16(a) of the
Exchange Act.

(iv) Upon exercise of a SAR granted simultaneously with or subsequent to an
Option and in the alternative thereto, the number of shares for which the
related Option shall be exercisable shall be reduced by the number of shares for
which the SAR shall have been exercised. The number of shares for which a SAR
shall be exercisable shall be reduced upon any exercise of a related Option by
the number of shares for which such Option shall have been exercised.

(v) If the Committee disapproves in whole or in part any election by a
Participant to receive cash in full or partial settlement of a SAR or to
exercise such SAR for cash, such disapproval shall not affect such Participant’s
right to exercise such SAR at a later date, to the extent that such SAR shall be
otherwise exercisable, or to elect the form of payment at a later date, provided
that an election to receive cash upon such later exercise shall be subject to
the approval of the Committee. Additionally, such disapproval shall not affect
such Participant’s right to exercise any related Option or Options granted to
such Participant under the Plan.

(vi) The term of each SAR shall be for such period as the Committee shall
determine, but not more than ten (10) years from the Grant Date thereof, or such
shorter period as described in Section 7 hereof (the “SAR Term”). A SAR shall be
deemed exercised on the last day of the applicable SAR Term, if not otherwise
exercised by the holder thereof, provided that the fair market value of the
shares of Stock subject to the SAR exceeds the exercise price thereof on such
date.

(vii) As to employees, except as provided in Section 7 hereof, a SAR granted to
an employee of the Company or one of its Subsidiaries or Affiliates, may not be
exercised unless the holder thereof is at the time of such exercise (and has
been continuously since the Grant Date) an employee of the Company of one of its
then Subsidiaries or a then Affiliate.

(viii) Any SAR shall be exercisable upon such additional terms and conditions as
may from time to time be prescribed the Committee.

7. Effect on Option or SAR Awards of Termination of Employment Service

Unless otherwise provided by the Committee in the applicable Award agreement, an
Option or SAR Award shall be subject to termination earlier than the end of the
Option Term or the SAR Term, as the case may be, under the following
circumstances:

(a) Cause or Voluntary Terminations of Employment. In the event of the
termination of employment of a Participant to whom an Option or SAR Award has
been granted under the

 

-7-



--------------------------------------------------------------------------------

Plan that is either (i) for cause or (ii) voluntary on the part of the employee
without the written consent of the Company or one of its Subsidiaries or
Affiliates, any Option or SAR Award granted pursuant to the Plan, to the extent
not theretofore exercised, shall terminate immediately. For purposes of the
Plan, the term “cause” means (A) the willful refusal by the Participant to
perform proper responsibilities of the Participant’s position with the Company
or one of its Subsidiaries or Affiliates, (B) a violation of law by the
Participant which adversely affects the assets, financial position or reputation
of the Company or one of its Subsidiaries or Affiliates, or (C) a material
violation by the Participant of any code of ethics, code of conduct or similar
policy maintained by the Company, or one of its Subsidiaries or Affiliates, from
time to time.

(b) Other Terminations of Employment. In the case of an Option or SAR Award
granted to any employee of the Company or one of its Subsidiaries or Affiliates,
in the event of termination of employment of a Participant for any reason, other
than terminations described in Section 7(a) above or in Section 7(c) below, the
employee may exercise his or her Option or SAR Award (unless previously
terminated or exercised) at any time during the three (3) months after such
termination of employment, or at such other time as the Committee shall
authorize, but in no event later than ten (10) years from the Grant Date
thereof, but only to the extent that such Option or SAR Award was exercisable by
him or her at the date of termination of his or her employment.

(c) Termination of Employment by Death or Disability. In the event of the death
or Disability of any employee Participant, such Participant’s Option or SAR
Award (unless previously terminated or exercised) may be exercised (but only to
the extent exercisable by the Participant as of the date of his or her death or
Disability) within the one (1) year period following such Participants’ death or
Disability, but in no event later than ten (10) years from the date the Option
or SAR Grant Date, by the person or persons designated in the Participant’s will
for that purpose or in the absence of any such designation, by the legal
representative of the Participant’s estate, or by the Participant or the
Participants’ legal representative, as the case may be. For purposes of the
Plan, the terms “Disability” and “Disabled” shall mean disability or disabled as
defined in Code Section 22(e)(3).

(d) Non-Employee Directors; Others. Unless otherwise provided by the Committee
in the applicable Award Agreement, if a non-employee Participant ceases to serve
as a director of, or consultant to, the Company, or one of its Subsidiaries or
Affiliates, for any reason (including the death or Disability of the
Participant), the Participant may exercise his or her Option or SAR Award
(unless previously terminated or exercised) at any time within the one (1) year
period after the date of such termination of service, death or Disability, as
the case may be, or at such other time as the Committee shall authorize, but in
no event later than ten (10) years from the Grant Date thereof, but only to the
extent that such Option or SAR Award was exercisable by him or her at the date
of such termination of service, death or Disability.

8. Restricted Stock Awards.

(a) Nature of Restricted Stock Award. A Restricted Stock Award is an Award
entitling the Participant to receive shares of Stock, subject to such
conditions, including a Company right during a specified period of time to
require forfeiture by the Participant of such shares of Stock upon the
Participant’s termination of employment with the Company, Subsidiary or
Affiliate or cessation of service as a director of, or consultant to, the
Company, as the case

 

-8-



--------------------------------------------------------------------------------

may be, as the Committee may determine at the Grant Date. Restricted Stock shall
be granted in respect of past services or other valid consideration. The
Committee, in its sole discretion, may, from time to time and at any time, waive
any or all restrictions and/or conditions contained in the Restricted Stock
Award Agreement. Notwithstanding anything in this Plan to the contrary, the
Committee, in its discretion, may grant Restricted Stock without any
restrictions or conditions whatsoever.

(b) Award Agreement. A Participant who is granted a Restricted Stock Award shall
have no rights with respect to such Award unless the Participant shall have
accepted the Award within 60 days (or such shorter date as the Committee may
specify) following the Award date by executing and delivering to the Company a
Restricted Stock Award Agreement in such form as the Committee shall determine.

(c) Rights as a Stockholder. Upon complying with paragraph (b) above, a
Participant shall have all the rights of a stockholder with respect to the
Restricted Stock including voting and dividend rights, subject to
nontransferability and Company forfeiture rights described in this Section 8 and
subject to any other conditions contained in the Award Agreement. Unless the
Committee shall otherwise determine, certificates evidencing shares of
Restricted Stock shall remain in the possession of the Company until such shares
are free of any restrictions under the Plan. The Committee in its discretion
may, as a precondition of the Company’s obligation to issue a Restricted Stock
Award, require the Participant to execute a stock power or powers or other
agreement or instruments necessary or advisable in connection with the Company’s
forfeiture rights with respect to such shares.

(d) Restrictions. Shares of Restricted Stock may not be sold, assigned,
transferred or otherwise disposed of or pledged or otherwise encumbered. In the
event of termination of employment of a Participant with the Company, Subsidiary
or Affiliate for any reason (or cessation of service as a director of, or
consultant to, the Company, Subsidiary or Affiliate in the case of a
non-employee Participant) shares of Restricted Stock shall be immediately
forfeited to the Company, except as set forth below:

(i) The Committee at the Grant Date shall specify the date or dates (which may
depend upon or be related to the attainment of performance goals and other
conditions) on which the nontransferability of the Restricted Stock and the
Company’s forfeiture rights with respect thereto shall lapse. The Committee at
any time may accelerate such date or dates and otherwise waive or, subject to
Section 18, amend any conditions of the Award.

(ii) Except as may otherwise be provided in the Restricted Stock Award
Agreement, in the event of termination of employment of a Participant with the
Company, Subsidiary or Affiliate for any reason, or cessation of service as a
director of the Company for any reason, all of the Participant’s Restricted
Stock then remaining subject to the Company’s forfeiture rights under
Section 8(d)(iii) hereof shall be immediately forfeited to the Company without
the necessity of any further act by the Company, the Participant or the
Participant’s legal representative; provided, however, that in the event of
termination of employment by reason of death or Disability or cessation of
service as a director of, or consultant to, the Company by reason of death or
Disability, all conditions and restrictions relating to the Restricted Stock
held by such Participant shall thereupon be waived and shall lapse.

 

-9-



--------------------------------------------------------------------------------

(iii) In the absence of any other provision by the Committee in an Award
Agreement, each Restricted Stock Award granted to (A) an employee of the
Company, or one of its Subsidiaries or Affiliates shall be subject to forfeiture
to the Company conditioned on the Participant’s continued employment and
(B) non-employee Participants shall be subject to forfeiture to the Company
conditioned on the Participant’s continued service as a director of, or
consultant to, the Company, or one of its Subsidiaries or Affiliates and in the
case of clause (A) or (B), such forfeiture rights shall lapse as follows: with
respect to twenty-five percent (25%) of the shares subject to the Restricted
Stock Award on the date one year following the Grant Date, and with respect to
an additional twenty-five percent (25%) of such shares after the expiration of
each of the succeeding three (3) years thereafter, on a cumulative basis, so
that such Restricted Stock shall be free of such risk of forfeiture on the date
four (4) years following the date of its Grant Date.

(e) Performance-Based Award. In the discretion of the Committee, the Company’s
forfeiture rights with respect to a Restricted Stock Award to an employee
Participant may be designated as a Performance Award and be based upon any of
the Performance Measures and Performance Formulae described in Section 10
hereof. Any such Restricted Stock Award may also be designated by the Committee
as a Performance Compensation Award for Section 162(m) purposes and be governed
by such Section 10.

(f) Waiver, Deferral, and Investment of Dividends. The Restricted Stock Award
agreement may require or permit the immediate payment, waiver, deferral or
investment of dividends paid with respect to the Restricted Stock.

9. Stock Awards to Non-Employee Directors.

The Committee may, in its discretion during each fiscal year of the Company
during the Term of the Plan, grant to each person then serving as a non-employee
director of the Company an award of Stock on either July 1st or the date of the
annual shareholders meeting. For purposes of this Section 9, the term
“non-employee director” shall mean any member of the Company’s Board, as of the
close of business on the Grant Date of any Stock Award hereunder, who is not an
employee of the Company or any Subsidiary or Affiliate.

10. Performance Awards.

(a) Performance Awards. Subject to the limitations set forth in paragraph
(c) hereof, the Committee may in its discretion grant a Performance Award (as
defined herein) to any eligible Participant and shall evidence such grant in a
Performance Award Agreement that is delivered to the Participant which sets
forth the terms and conditions of the Award.

(b) Performance Compensation Awards. Subject to the limitations set forth in
paragraph (c) hereof, the Committee may, at the Grant Date of a Performance
Award, designate such Performance Award as a “Performance Compensation Award” in
order that such Award constitutes “qualified performance-based compensation”
under Section 162(m) of the Internal

 

-10-



--------------------------------------------------------------------------------

Revenue Code of 1986, as amended (the “Code”), in which event the Committee
shall have the power to grant such Performance Compensation Award upon terms and
conditions that qualify such Award as “qualified performance-based compensation”
within the meaning of Code Section 162(m). With respect to each such Performance
Compensation Award, the Committee shall establish, in writing within the time
required under Code Section 162(m), a “Performance Period,” “Performance
Measure(s)”, and “Performance Formula(e)” (each such term being hereinafter
defined).

A Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that the Performance Measure(s) for such
Award is achieved and the Committee determines in writing that, by applying the
Performance Formula(e) against such Performance Measure(s), that all or some
portion of such Participant’s Award has been earned for the Performance Period.
As soon as practicable after the close of each Performance Period, the Committee
shall review and certify in writing whether, and to what extent, the Performance
Measure(s) for the Performance Period have been achieved and, if so, determine
and certify in writing the amount of the Performance Compensation Award to be
paid to the Participant and, in so doing, may use negative discretion to
decrease, but not increase, the amount of the Award otherwise payable to the
Participant based upon such performance.

(c) Definitions.

(i) “Performance Award” means an award of Stock, Options, SARs or Restricted
Stock granted pursuant to Section 10(a) hereof as the Committee in its sole
discretion shall determine; provided that no “covered employee” (as defined in
Treasury Regulations Section 1.162-27(c)(2)) shall be granted a Performance
Award under this Section 10 which is intended to qualify as a “Performance
Compensation Award” for purposes of Section 162(m) of the Code for any calendar
year that upon exercise (in the case of an Option or SAR) or vesting (in the
case of Restricted Stock) thereof would individually or in the aggregate exceed
1,000,000 shares of Stock.

(ii) “Performance Formula” means, for a Performance Period, one or more
objective formulas or standards established by the Committee for purposes of
determining whether or the extent to which an Award has been earned based on the
level of performance attained or to be attained with respect to one or more
Performance Measure(s). Performance Formulae may vary from Performance Period to
Performance Period and from Participant to Participant and may be established on
a stand-alone basis, in tandem or in the alternative.

(iii) “Performance Measure” means one or more of the following selected by the
Committee to measure Company, Subsidiary, Affiliate, and/or business unit
performance for a Performance Period, whether in absolute or relative terms
(including, without limitation, terms relative to a peer group or index): basic,
diluted, or adjusted earnings per share; sales or revenue; earnings before
interest, taxes, and other adjustments (in total or on a per share basis); basic
or adjusted net income; returns on equity, assets, capital, revenue or similar
measure; economic value added; working capital; total stockholder return;
product or business development, product market share, mergers, acquisitions,
sales of assets of Subsidiaries, Affiliates or other business units, or any
similar objective performance measures the Committee may decide upon from time
to time. Each such Performance Measure shall be, to the extent

 

-11-



--------------------------------------------------------------------------------

applicable, determined in accordance with generally accepted accounting
principles as consistently applied by the Company (or such other standard
applied by the Committee) and, if so determined by the Committee, and in the
case of a Performance Compensation Award, to the extent permitted under Code
Section 162(m), adjusted to omit the effects of extraordinary items, gain or
loss on the disposal of a business segment, unusual or infrequently occurring
events and transactions and cumulative effects of changes in generally accepted
accounting principles. Performance Measures may vary from Performance Period to
Performance Period and from Participant to Participant, and may be established
on a stand-alone basis, in tandem or in the alternative.

(iv) “Performance Period” means one or more periods of time (of not less than
one (1) fiscal year of the Company), as the Committee may designate, over which
the attainment of one or more Performance Measure(s) will be measured for the
purpose of determining a Participant’s rights in respect of an Award.

11. Restrictions on Transfer of Awards.

Subject to the terms of Sections 7(c) and 7(d) above, Option and SAR Awards
shall be transferable only to members of the Participant’s immediate family. For
purposes of this Section 11, a Participant’s immediate family includes, and only
includes, the parents, spouse and children of the Participant.

12. No Employment or Service Rights. Nothing in the Plan or any Award agreement
shall confer on any individual any right to continue in any capacity his or her
relationship with the Company or any of its Subsidiaries or Affiliates or
interfere in any way with the right of the Company or any of its Subsidiaries or
Affiliates to terminate such relationship at any time, with our without cause.

13. No Option or SAR Repricings.

Notwithstanding anything to the contrary in this Plan, the purchase price of
each share of Stock subject to an outstanding Option or SAR granted under the
Plan may not be decreased after the Grant Date nor may an outstanding Option or
SAR granted under the Plan be surrendered to the Company as consideration for
the grant of a new Option or SAR with a lower exercise price (except as
otherwise provided in Section 14 hereof relating to the adjustment of Awards
upon changes in capitalization of the Company).

14. Adjustments Upon Changes in Capitalization.

Notwithstanding any other provisions of the Plan, each Award Agreement shall
contain such provisions as the Committee shall determine to be appropriate for
the adjustment of the number and class of shares of Stock subject to such Award
and of the exercise price in the event of changes in the outstanding Stock by
reasons of any stock dividend, split-up, recapitalization, rights offering,
combination or exchange of shares, merger, consolidation, acquisition of
property or stock, separation, reorganization, divisive reorganization or
liquidation and the like, and, in the event of any such change in the
outstanding Stock, the aggregate number and class of shares authorized to be
issued under the Plan shall be appropriately adjusted by the Committee, whose
determination of such adjustment shall be conclusive.

 

-12-



--------------------------------------------------------------------------------

15. Adjustments Upon Change of Control.

Except with respect to Performance Awards to “covered employees”, as defined in
Treasury Regulations Section 1.162-27(c)(2), or as otherwise provided by the
Committee in an Award Agreement, if a “Change of Control”, as defined below,
occurs, then: (A) the vesting periods of any and all Option or SAR Awards
granted and outstanding under the Plan shall immediately be accelerated in full;
and (B) the restrictions and/or conditions applicable to any and all other
Awards granted and outstanding under the Plan shall immediately lapse and be of
no further force and effect; such that the respective Participants holding such
Awards shall have the immediate, fully vested right to purchase, receive and/or
own without risk of forfeiture any and all cash and/or Stock that is the subject
of the Award on the terms and conditions set forth in this Plan and the
particular Award agreement, provided, however, that, if the “Change of Control”
occurs with respect to a Subsidiary or an Affiliate, only Awards granted to
employees of such Subsidiary or Affiliate, as applicable, shall be subject to
the accelerated vesting provisions of this Section 15.

The term “Change of Control” shall mean the occurrence of any of the following
events:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the Stock of the Company), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or its affiliates) representing more than 15% of the combined
voting power of the Company’s then outstanding voting securities; provided,
however, a Change of Control shall not be deemed to occur solely because such
person acquired beneficial ownership of more than 15% of the combined voting
power of the Company’s then outstanding voting securities as a result of the
acquisition of voting securities by the Company, which by reducing the number of
voting securities outstanding, increases the proportional number of shares
beneficially owned by such person, provided that if a Change of Control would
occur (but for the operation of this sentence) as a result of the acquisition of
voting securities by the Company, and after such share acquisition by the
Company, such person becomes the beneficial owner of any additional voting
securities which increases the percentage of the then outstanding voting
securities beneficially owned by such person, then a Change of Control shall
occur;

(ii) during any period of twenty-four (24) consecutive months (not including any
period prior to the Effective Date (as defined herein)), individuals who at the
beginning of such period constitute the Board and any new director (other than a
director designated by a person who has entered into an agreement with the
Company to effect a transaction described in subsection (i), (iii) or (iv) of
this Section 15 whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds ( 2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board;

 

-13-



--------------------------------------------------------------------------------

(iii) upon consummation of a merger, consolidation or reorganization of the
Company with any other corporation, other than a merger, consolidation or
reorganization which would result in the stockholders of the Company immediately
before such merger, consolidation or reorganization, owning, directly or
indirectly immediately following such merger, consolidation or reorganization,
at least 60% of the combined voting power of the voting securities of the
Company or such surviving entity outstanding in immediately after such merger,
consolidation or reorganization in substantially the same proportion as their
ownership of the voting securities immediately before such merger,
consolidation, or reorganization; or

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or upon consummation of a sale or disposition by the Company of all
or substantially all of the Company’s assets.

16. Tax Matters

(a) Any obligation of the Company to issue shares of Stock or cash pursuant to
the grant or exercise of any Award shall be conditioned on the Participant
having paid or made provision for payment of all applicable tax withholding
obligations, if any, satisfactory to the Committee. The Company and its
Subsidiaries and Affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Participant.

(b) Participants shall be solely responsible for the payment or satisfaction of
all taxes and penalties that may arise in connection with Awards (including any
taxes arising under Section 409A of the Code), and the Company shall have no
obligation to indemnify or otherwise hold any Participant harmless from any or
all of such taxes and penalties. The Committee shall have the discretion to
organize any deferral program, to require deferral election forms, and to grant
or to unilaterally modify any Award in a manner that (i) conforms with the
requirements of Section 409A of the Code with respect to compensation that is
deferred, (ii) that voids any Participant election to the extent it would
violate Section 409A of the Code, and (iii) for any distribution election that
would violate Section 409A of the Code, to make distributions pursuant to the
Award at the earliest to occur of a distribution event that is allowable under
Section 409A of the Code or any distribution event that is both allowable under
Section 409A of the Code and is elected by the Participant. The Committee shall
have the sole discretion to interpret the requirements of the Code, including
Section 409A, for purposes of the Plan and all Awards.

17. Laws and Regulations.

(a) This Plan, the grant of Awards, and the exercise of Options and SARs under
this Plan, and the obligation of the Company to sell or deliver any shares of
Stock pursuant to all Awards granted under this Plan shall at all times be
subject to all Applicable Laws. For purposes of the Plan, the term “Applicable
Laws” means the legal requirements relating to the administration of Options and
equity-based plans under applicable U.S. federal and state laws, the Code, rules
or regulations of the Nasdaq Stock Market, Inc., any other applicable stock
exchange or automated quotation system, and the applicable laws of any other
country or jurisdiction where Awards are granted, as such laws, rules,
regulations and requirements shall be in place from time to time.

 

-14-



--------------------------------------------------------------------------------

(b) In the event that the shares of Stock are not registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any applicable
state securities laws prior to the delivery of such shares, the Company may
require, as a condition to the issuance thereof, that the persons to whom shares
are to be issued represent and warrant in writing to the Company that such
shares are being acquired by him or her for investment for his or her own
account and not with a view to, for resale in connection with, or with an intent
of participating directly or indirectly in, any distribution of such shares
within the meaning of the Securities Act, and a legend to that effect may be
placed on the certificates representing the shares.

(c) To facilitate the making of any grant of an Award under this Plan, the
Committee may provide for such special terms for Awards to Participants who are
foreign nationals or who are employed by the Company or any Affiliate outside of
the United States of America as the Committee may consider necessary or
appropriate to accommodate differences in local laws, tax policies or customs.
The Company may adopt rules and procedures relating to the operation and
administration of this Plan to accommodate the specific requirements of local
laws and procedures of particular countries. Without limiting the foregoing, the
Company is specifically authorized to adopt rules and procedures regarding the
conversion of local currency, taxes, withholding procedures and handling of
stock certificates which vary with the customs and requirements of particular
countries. The Company may adopt sub-plans and establish escrow accounts and
trusts as may be appropriate or applicable to particular locations and
countries.

18. Amendment and Termination.

The Board may make such modifications or amendments to the Plan as it shall deem
advisable, or in order to conform to any change in any law or regulation
applicable thereto. Without the consent of any Participant to whom any Award
shall therefore have been granted, no termination, modification or amendment of
the Plan shall adversely affect any rights which may previously have been
granted under the Plan to such Participants.

19. Term of Plan.

The Plan was originally adopted on December 3, 1997 by the Board (to be
effective on January 1, 1998) and was thereafter approved by the Company’s
stockholders on December 2, 1998 and amended by the Board on October 24, 2007.
The first amendment and restatement of the Plan was approved by the Board on
December 11, 2008 (the “Effective Date”). The Plan was further amended on
March 19, 2009, May 27, 2009, June 23, 2010, September 13, 2010, and
September 28, 2010. The Plan shall remain effective until termination by the
Board or until all shares of Stock authorized to be issued pursuant to the Plan
have been issued or transferred or deemed issued or transferred as provided in
Section 2.

20. Governing Law.

The Plan and all Awards made and actions taken thereunder shall be governed by
and construed in accordance with the laws of the State of Connecticut (without
regard to choice of law provisions), provided, however, that all matters
relating to or involving corporate law shall be governed by the laws of the
State of Delaware.

 

-15-



--------------------------------------------------------------------------------

21. No Liability of Committee Members.

No member of the Committee shall be personally liable by reason of any contract
or other instrument executed by such member or on such member’s behalf in such
member’s capacity as a member of the Committee nor for any mistake of judgment
made in good faith, and the Company shall indemnify and hold harmless each
member of the Committee and each other employee, officer or director of the
Company to whom any duty or power relating to the administration or
interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or willful bad
faith; provided, however, that approval of the Board shall be required for the
payment of any amount in settlement of a claim against any such person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Amended and Restated Certificate of Incorporation or Amended and Restated
By-Laws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

22. Reliance on Reports.

Each member of the Committee and each member of the Board shall be fully
justified in relying, acting or failing to act, and shall not be liable for
having so relied, acted or failed to act in good faith, upon any report made by
the independent public accountant of the Company and its Subsidiaries and
Affiliates and upon any other information furnished in connection with the Plan
by any person or persons other than such member.

23. Relationship to Other Benefits; Other Plans.

Any Award granted under the Plan shall not be deemed compensation for purposes
of computing benefits under any retirement plan of the Company or any Subsidiary
or Affiliate and shall not affect any benefits under any other employee benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation, except as otherwise
specifically provided in any other employee benefit plan.

24. Stockholder Approval.

This amended and restated Plan will be submitted to the stockholders of the
Company for confirmation, ratification and approval by any method adequate under
Delaware law in the case of an action requiring stockholder approval. If the
proposed amendment to the Plan to increase the authorized shares of Stock
reserved for awards under the Plan by 2,000,000 shares as set forth in the
Company’s proxy statement dated October 26, 2010 is not approved by stockholders
by December 31, 2010, then any Awards granted that exceed the aggregate
reservation of 5,205,000 shares of Stock (that were previously approved by
shareholders on December 2, 1998 and on May 27, 2009) (the “Prior Share
Reserve”) shall be void and of no further force or effect, but the Plan shall
continue in full force and effect for purposes of all Awards granted hereunder
pursuant to the Prior Share Reserve.

* * * * *

 

-16-



--------------------------------------------------------------------------------

As amended and restated by the Board of Directors through September 28, 2010 and
approved by the Company’s shareholders on December 8, 2010.

 

-17-